Citation Nr: 1332025	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  06-01 821	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.  

This matter was remanded by the Board in August 2011 for adjudication by the RO.  In August 2011, the Board also remanded the Veteran's claim of entitlement to service connection for tinnitus.  In an April 2013 rating decision, the RO granted entitlement to service connection for tinnitus, with an evaluation of 10 percent effective April 14, 2004.  As this represents a total grant of the benefits sought on appeal, this issue will not be addressed further.  In addition, the Board remanded the issue of entitlement to an increased rating for degenerative disc disease, L5-S1, with spondylosis and scoliosis.  Specifically, the Board instructed that the RO issue a statement of the case with respect to this issue.  The record demonstrates that in December 2012, the RO sent the Veteran a statement of the case concerning the issue.  As the evidence does not show that the Veteran has filed a timely substantive appeal, the Board does not have jurisdiction over the issue, and it will not be addressed further.

As noted in the August 2011 Board remand, the RO denied a compensable rating for bilateral hearing loss in an October 2004 rating decision.  In his January 2006 substantive appeal, the Veteran asserted that he had expressed disagreement with this determination in a November 2004 statement.  Because the RO has not addressed the issue as to whether the Veteran's November 2004 statement may be construed as a timely notice of disagreement, the issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Following the Board's August 2011 remand, the Veteran underwent four separate VA examinations.  Upon review, the Board finds these examinations inadequate for purposes of determining entitlement to a TDIU.  Specifically, the VA examinations did not address whether the Veteran's service-connected disabilities, considered together, preclude him from securing and following substantially gainful employment.  Rather, each examiner focused their respective opinions solely on the disability for which the examination was performed.  The Board notes that the VA examiner who performed the examination for the Veteran's service-connected scars opined that "it was less likely as not that the Veteran's above service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience."  Here, however, the Board finds the use of the word "above" indicates that the VA examiner's opinion was rendered only with consideration of the Veteran's service-connected scars and not all of his service-connected disabilities in combination.  As such, the Board finds a remand is warranted for an examination and opinion to determine whether the Veteran's service-connected disabilities, considered together, preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine whether his service-connected disabilities, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The claims file and Virtual VA file must be made available to the examiner for review in conjunction with the examination.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, prevent him from securing or following substantially gainful employment consistent with his education and occupational experience.  When offering this opinion, the examiner should not consider the effects of age or any nonservice-connected disability.  The VA examiner should also note that at present, service connection is in effect for posttraumatic stress disorder; degenerative disc disease, L5-S1 with spondylosis and scoliosis; tinnitus; bilateral high frequency hearing loss; scar, burn residual, bilateral forearms; and scar, occiput.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for the opinion proffered must be provided.  If the examiner cannot provide the requested opinion, it must be so stated, and the examiner must provide the reasons why the opinion could not be provided.  The examiner must indicate whether there is any additional information or testing necessary to render the requested opinion.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3. Thereafter, re-adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

